Title: To George Washington from Tobias Lear, 5 April 1791
From: Lear, Tobias
To: Washington, George

 

Sir,
Philadelphia April 5th 1791.

The enclosed letter from Mr G. Morris, was yesterday put into my hands by Mr R. Morris, having come under cover to him.
I was yesterday asked by the Vice-Presidt if it was true that information had been received of Count Andriani’s having written things to Europe unfavourable to and disrespectful of this Country. I told him that such information had been received—repeating the purport of that contained in Colo. H.’s Letter. He appeared extremely vexed at the Count, and spoke of him in very harsh terms. He said that the Count had brot a letter to him from Dr Price recommending him to his notice, but not having formed a very good opinion of him, he had paid him but little Attention. In future he should make it a point to deny himself if the Count should call upon him, and should he meet him elsewhere he should treat him with a marked contempt. He further added that he should let Dr Price know what an unworthy Character he had introduced to him—and beg in future that he would be more cautious in his recommendations. I relate this conversation, because it struck me as being pointedly introduced.
The Attorney General called upon Mrs Washington today, and informed her that three of his Negroes had given him notice that they should tomorrow take advantage of a law of this State, and claim their freedom—and that he had mentioned it to her from an idea that those who were of age in this family might follow the example, after a residence of six months should put it in their power. I have therefore communicated it to you that you might, if you thought best, give directions in the matter respecting the blacks in this family.
Mrs Washington has just now received your letter from Mount Vernon, where we are happy to hear that you arrived well. She does not write at this time, but desires to be remembered. The family continue in good health. Mrs Lear unites with me in best respects. I have the honor to be with the highest respect & warmest attachment—Sir—Your most Obedt Servt

Tobias Lear.

